As declared in the Civil Code, § 4163: "Title by prescription is the right which a possessor acquires to property by reason of the continuance of his possession for a period of time fixed by the laws." In § 4168 it is declared: "Actual adverse possession of lands by itself, for twenty years, shall give good title by prescription against every one, except the State, or persons laboring under the disabilities hereinafter specified." In § 4169 it is declared: "Adverse possession of lands, under written evidence of title, for seven years, shall give a like title by prescription. But if such written title be forged or fraudulent, and notice thereof be brought home to the claimant before or at the time of the commencement of his possession, no prescription can be based thereon." It will be perceived that the prescription referred to in the foregoing provisions operates in favor of the prescriber, the manifest purpose of which is security and settlement of title to land as against the world, except the State and "persons laboring under the disabilities hereinafter specified." The exceptions just mentioned are all included in the following provisions of the Code: § 4173 declares: "No precription works against the rights of a minor during infancy, of a person imprisoned during his confinement, or of an insane person so long as the insanity continues; but each of these shall have a like number of years, after the disability is removed, to assert his claim to realty or personalty against the person prescribing." § 4175 declares: "A prescription does not run against an unrepresented estate until representation, provided the lapse does not exceed five years; nor against a joint title which can not be severally enforced, and a portion of the owners labor under either of the foregoing disabilities; nor in cases of fraud debarring or deterring the other party from his action until the fraud is discovered; nor against a party who commences his action in time, but is *Page 613 
non-suited, or dismisses for one time, and recommences within six months." One of the fundamental essentials of a prescription under either § 4168 or § 4169 is that the possession must be adverse. Where estates for life (§ 3663) and estates in remainder (§ 3674) are created by the same grant in the same land in favor of different persons, the possession of the life-tenant is not adverse to the estate in remainder; accordingly in such cases prescription will not run against the remaindermen, based on the possession of the life-tenant or his privy in estate, during the term of the life-tenant. Under application of this principle, numerous cases are to be found which rule that prescription does not begin to run against remaindermen until the death of the life-tenant. But if the grant creates several estates, as indicated above, in the same property, and the legal title to the land in fee simple by the terms of the grant is placed in a trustee for the purpose of holding title and securing the property to the life-tenant, and also for the remaindermen, and the trust be in all respects legal, valid, and executory, not only as to the life-tenant but as to the remaindermen, possession by a third person under a claim of right, which is hostile to the title of the trustee, will be adverse to the trustee and to the several estates included in the grant; and if the prescriber maintains his possession in all other respects as contemplated by the statute for the requisite period, he will acquire a good prescriptive title against the trustee; also against beneficiaries whose estates are represented by the trustee. Ford v. Cook, 73 Ga. 215. In the Civil Code, § 3781, it is declared: "A trust shall never fail for the want of a trustee." The majority are of the opinion that Civil Code § 4175 has no application to this case; in which, however, the writers do not concur. See Jones v.  Rountree, 138 Ga. 757 (76 S. E. 55). But as prescription, under the Civil Code, §§ 4168, 4169, runs in favor of the prescriber against the world, except as against the State and the exceptions in § 4173 and § 4175, if the exception in the latter section referring to unrepresented estates does not apply there is nothing to save the legal title vested in the unrepresented estate from the effects of the prescription; if it applies, the exception mentioned, by its own terms, does nothing more than allow, under specified circumstances, tolling of the prescriptive period by deducting five years from the possession of the prescriber. Referring to this section it was said, inCushman v. Coleman, 92 Ga. 772 *Page 614 
(19 S. E. 46): "It does not appear whether, after the death of Nisbet, any other person was appointed trustee in his stead. If a successor was appointed, of course the statute of prescription would have run against him from the time of his appointment. As to the period elapsing between the death of the original trustee and the appointment of his successor, if there was one, then, even if section 2688 [Civil Code of 1910, § 4175] of the code, which provides that 'aprescription does not run against an unrepresented estate until representation, provided the lapse does not exceed five years,' is applicable to a case of this kind, the running of the statute would not, under the ruling of this court in Payne v. Ormond, 44Ga. 514, have been suspended if the vacancy exceeded five years. The record discloses nothing whatever with regard to this matter, and we are quite sure that the plaintiffs would not be entitled to claim the benefit of any such suspension without affirmatively showing that a successor to Nisbet was actually appointed within five years from the date of his death. They having failed to show the appointment of a successor within that time, there is nothing before the court which would enable us to say that the running of the statute of prescription was ever suspended at all."
The tax deed involved in the case for decision, though void, was sufficient as color of title. The will, properly construed in its entirety, created a valid trust estate which comprehended legal title to the land in fee simple, thus embracing the interests of the plaintiffs. The estate did not fail for the want of a trustee. The title of the defendant and his predecessors was not privy to the lifetenants, but was hostile to the whole trust estate, and their possession was adverse to that estate for nineteen years before institution of the suit. The uncontradicted evidence established a prescriptive title in the defendant, and there was no error in directing a verdict in his favor.
 *Page 426